DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 16, 2021 is acknowledged. New claim 21 has been added. Claim 18 has been cancelled. Claims 1 and 11 have been amended. Non-elected Invention, Claim 12 has been withdrawn from consideration. Claims 1-4, 8-17 and 19-21 are pending.
Action on merits of claims 1-4, 8-11, 13-17 and 19-21 follows.
Note that, in all working examples, component b) silicon hydride compound and d) organopolysiloxane have never been used together in a single working example. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “the curable composition according to claim 1, further comprising 10 to 1,000 ppm per weight of the a reaction inhibitor selected from the group consisting of …” (claim 20) ; and “wherein the a) organic compound is selected from the group consisting of tri-hexenyl isocyanurate, tri-decenyl isocyanurate, 1,3,5-tris(allyloxyethyl)isocyanurate and combinations thereof” (new claim 21) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

With respect to claim 20, there is no support for “a reaction inhibitor selected from the group consisting of …”. 
Therefore, limitation of claim 20 is new matter.

With respect to claim 21, NONE of these organic compounds tri-hexenyl isocyanurate (Example 4), tri-decenyl isocyanurate (Example 5), 1,3,5-tris(allyloxyethyl)isocyanurate (Example 6) and combinations thereof are used are used in conjunction with d) organopolysiloxane. 
Therefore, limitation of claim 21 is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
group consisting of tri-hexenyl isocyanurate, tri-decenyl isocyanurate, 1,3,5-tris(allyloxyethyl)isocyanurate and combinations thereof”.
The organic compound a): tri-hexenyl isocyanurate (Example 4), tri-decenyl isocyanurate (Example 5), 1,3,5-tris(allyloxyethyl)isocyanurate (Example 6), does not includes component d) organopolysiloxane (formular 3). 
Thus, claim 21 contravenes independent claim 1, which requires component d).
Therefore, claim 21 is indefinite.
Moreover, the limitation “and combinations thereof”, there is no explicit suggestion or requirement of any combinations of the particular organic compounds.
Claim 21 contravenes claim 1. Therefore, claim 21 is, further indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over OUCHI et al. (JP Pub. No. 2004-131518) in view of ADLER et al. (US. Pub. No. 2009/0234057) both of record. 
With respect to claim 1, OUCHI teaches a curable composition substantially as claimed including: 
triallyl isocyanurate, TAIC) having two or more carbon-carbon double bonds which is represented by formula (I): 
	
    PNG
    media_image1.png
    128
    155
    media_image1.png
    Greyscale

wherein R1 at each occurrence independently from each other represents a monovalent organic group having 1 to 20 carbon atoms, 
b) from 45 to 98% by weight of at least one silicon hydride (SiH, formula III) compound,  
c) from 0.0001 to 0.05% by weight of at least one hydrosilylation catalyst, and further comprising 
d) at least one organopolysiloxane (silane coupling agent [0071]-[0072]) represented by formula (3): 
R3R4 R5SiO1/2)M.(R6R7SiO2/2)D.(R8SiO3/2)T.(SiO4/2)Q                    (3), 
wherein R3 to R8 are identical or different groups independently from each other selected from alkyl groups, alkenyl groups and aryl groups, at least one of R3 to R8 is an alkenyl group, at least one of R3 to R8 is an aryl group, and on average at least two alkenyl groups and at least one aryl group are contained in each organopolysiloxane molecule; 
M, D and Q each represent a number ranging from 0 to less than 1, 0< T <1 and M+D+T+Q = 1; and
e) optionally a filler;
wherein the amount of all components a) to e) sum up to 100 wt-%. (See [0006]-[0077]).


Therefore, the term “wherein the amount of all components a) to d) sum up to 100 wt-%” is also met.
Note that, the claimed weight ratio of each component do not appear to be critical.
Thus, OUCHI is shown to teach all the features of the claim with the exception of explicitly disclosing a specific silicon hydride (SiH) compound as claimed.

However, ADLER teaches a curable composition including: 
a) at least one organic compound having two or more carbon-carbon double bonds (TAIC),  
b) at least one silicon hydride (SiH, Formula II) compound selected from the group consisting of 1,1,5,5-tetramethyl-3,3-diphenyl-trisiloxane ([0046]),
	
    PNG
    media_image2.png
    161
    197
    media_image2.png
    Greyscale

c) at least one hydrosilylation catalyst. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the curable composition of OUCHI utilizing the at least one silicon hydride (SiH) compound as taught by ADLER for the same intended purpose of providing hydrosilylation reaction.  
In re Leshin, 125 USPQ 416., 125 USPQ 416.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, the weight ratio of various components can be achieved by routine experimentation. 

With respect to claim 2, in formula (1) of OUCHI at least two R1 are alkoxy alkyl groups bearing a terminal vinyl group. ([0034]).
With respect to claim 3, the organic compound of OUCHI is triallyl isocyanurate or TAIC represented by the formula ([0034]).
With respect to claim 4, the hydrosilylation catalyst of OUCHI is selected from the group consisting of chloroplatinic acid, allylsiloxane-platinum complex catalyst, supported platinum 

With respect to claim 8, wherein R3 to R8 each independently are linear or branched C1-C20 alkyl or C2-C20 alkenyl groups, or halides of such linear or branched alkyl or alkenyl groups, or cycloalkyl groups or cycloalkenyl groups having 5-25 carbon atoms, respectively, or halides of such cycloalkyl groups or cycloalkenyl groups. 

With respect to claim 9, the curable composition of OUCHI further comprises a filler. ([0116]).
With respect to claim 10, the filler of OUCHI is selected from the group consisting of silica, alumina, magnesium oxide, aluminum hydroxide, titanium dioxide, potassium titanate, zirconium oxide, zinc sulfide, zinc oxide and magnesium oxide. 

With respect to claim 11, As best understood by Examiner, the curable composition of OUCHI, in view of ADLER, comprising: 
a) from 3 to 35 % by weight of the organic compound, 
b) from 45 to 90 % by weight of the silicon hydride compound, 
wherein the d) organopolysiloxane (silane coupling agent) is present in an amount up to 50% by weight of the composition and the e) is present in an amount up to 50 % by weight, 
wherein the amount of all components a) to e) sums up to 100 wt-%. 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

With respect to claim 13, at least two of the R1 groups of OUCHI are independently selected from C1-20 alkoxy alkyl groups bearing a terminal vinyl group. ([0034]). 
With respect to claim 14, all of the R1 groups of OUCHI are independently selected from C1-20 alkenyl groups and C1-20 alkoxy alkyl groups bearing a terminal vinyl group. ([0034]). 
With respect to claim 15, all of the R1 groups of OUCHI are independently selected from C1-20 alkenyl groups. ([0034]). 
With respect to claim 16, all of the R1 groups of OUCHI are independently selected from vinyl, allyl, 3-butenyl, 5-hexenyl, 9-decenyl vinyloxymethyl, allyloxymethyl, vinyloxyethyl and allyloxyethyl. ([0034]). 
With respect to claim 17, the curable composition of OUCHI further comprises an additive selected from the group consisting of filler, reaction inhibitor, adhesion promoter, 
With respect to claim 19,  the curable composition of OUCHI further comprising 10 to 1,000 ppm per weight of the composition of a reaction inhibitor.  ([0063]-[0064]).
With respect to claim 20, As best understood by Examiner, the curable composition of OUCHI further comprising 10 to 1,000 ppm per weight of the composition of a reaction inhibitor selected from the group consisting of ethynylcyclohexanol, 2-methyl-3-butyn-2-ol, 3,5-dimethyl-1-hexyn-3-ol, 2- phenyl-3-butyn-2-ol, 3-methyl-3-penten-1 -yne, 3,5-dimethyl-3-hexen-1 -yne, 1,3,5,7- tetramethyl-1, 3,5,7-tetravinyl-cyclotetrasiloxane, 1,3,5,7-tetramethyl- 1,3,5,7- tetrahexenyl-cyclotetrasiloxane, and benzotriazole. ([0063]-[0064]).

It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). (Applies to claims 18-20).

Since R1 of OUCHI having 1-50 carbon atoms, genus, therefore, the organic compound a) tri-hexenyl isocyanurate, tri-decenyl isocyanurate, 1,3,5-tris(allyloxyethyl)isocyanurate and combinations thereof are obvious species in view of OUCHI.
 
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C 112(a)
Applicant appears to contend that the disclosure provide support for the limitation “from the group consisting of …”.
However, Applicant fails to specifically pointed out where.
The rejection is maintained. 

Rejection under 35 U.S.C 103
Regarding the weight percentages, Applicant argues: OUCHI deos not disclose weight percentages for the components therein.
However, the “working example” ¶ [0192]-[0197], clearly show the weight for the components being used. Therefore the “percentages” are easily determined from these weights.
Therefore, prima facies case of obviousness has been established. 
The rejection of all claims are therefore, maintained.     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ANH D MAI/Primary Examiner, Art Unit 2829